Petition in the above cause was filed October 20, 1879. Claimant states in his petition that he is the owner in fee of the southwest fractional quarter of section ten (10) containing seventeen acres; also the northwest fractional quarter of section fifteen (15) containing ninety-five acres, both of said tracts of land being in township twenty-nine (29), north range 3, west of the 3d P. M. That said lands are situated on what is known as the bottom lands on the Illinois river, and subject to overflow; that prior to the acts complained of by petitioner crops of grain could have been successfully raised on said lands; that the State of Illinois in October, 1877, caused to be erected a dam across the Illinois river at Copperas Creek which caused a permanent raise of the level of the water in the river of between three and four feet thereby causing the lands to become wet, spongy and unproductive, causing as claimant charges damages to-the amount of $560. The proof tends to establish the allegations in the petition. While we think the land of the claimant has been to some extent damaged, from all the evidence the land does not appear to have been of great value before the construction of the dam at Copperas Creek; but it has been fairly proven that the land is less productive and has been damaged. We think claimant has been damaged in the sum of one hundred and thirty-three dollars, and our conclusion is that he would have been, if living entitled to an award in his favor against the State of Illinois for that sum. The proof shows that since the filing of the claim said Henry L. Craine died, leaving heirs as follows: Julia M. Craine, Sarah E. Dean, Charlés W. Craine, Maggie Richereau, George Craine, Greenbury L. Craine and Raltie Pellett; that W. W. Dean was the administrator of this estate. The death of claimant having been suggested and the heirs and administrator made parties claimants, the award is made in favor of above named heirs of Henry L. Craine for the sum of one hundred and thirty-three dollars.